DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments filed 1/19/2021 to claims 1, 4, 5, 26 and 29 have been entered. Claim 21 has been canceled. Claims 1-12 and 23-29 remain pending, of which claims 1-11 and 23-29 are being considered on their merits. Claim 12 remains withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Applicant's election of Group I, drawn to a tissue system comprising a support and a vascular network, in the reply filed on 5/16/2016 stands.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 21, 23-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Vacanti et al (2001, U.S. Patent 6,176,874) in view of Ferris et al (2013, Appl. Microbiol. Biotechnol., 97:4243–4258), and Miller et al (2012, Nature Materials, 11:768-774; reference U).
Vacanti teaches tissue engineering has emerged as an aid in human therapy (see col. 1 lines 53-55). Regarding claims 1-2 and 23, Vacanti teaches that 3D printing can be used to form branching venous networks on a support by seeding to printed support with endothelial cells (see col. 17, lines 32-51). Regarding claim 3, Vacanti teaches that the channels in the system are perfused with water “reads on fugitive material” to clear the channels after printing (see col. 13 lines 1-18). Regarding claims 1 and 4-5, Vacanti teaches that the support may be made with many different components including salts, sugars, polymers, solvents and buffering materials, and Vacanti specifically teaches that collagen is a useful component for the support (see col. 8, lines 12-38). Regarding claims 6 and 11, Vacanti teaches that the structure is functionally equivalent to the naturally occurring vasculature of the tissue formed by the implanted cells (see abstract). Regarding claims 7-10 and 24, Vacanti teaches that the structural features of the vascular networks, including the porosity can be controlled to suit specific needs by programing the 3D printing system (see col. 3 lines 24-36). Regarding claims 7-9 and 24, Vacanti teaches although matrix structure varies with each tissue type, the methods used for construction will typically be the same, optimized to create appropriate shapes and pore sizes and lumens for blood and other vessels (see col. 15 lines 20-25). Regarding claims 7-9 and 23-24, Vacanti teaches these constructs have branched vessels having a gradation in size of the vessels from small 2–50 micron vessels which permeate the tissue to large collecting ductules which can be 1 mm or more in diameter, and that the interconnected channels typically have a diameter between 0.15 and 0.5 mm, which are separated by walls approximately 30 to 300 microns thick (see col. 15, lines 25-40).  Regarding claims 9-10, 23, and 26, Vacanti’s teachings of a 3D construct having branched vessels having a gradation in size of the vessels reads on 
Vacanti does not specifically teach possession of a vascular product with all the features Vacanti teaches may be part of said vascular product. Vacanti is silent as to whether the support is in the form of a hydrogel (claims 1, 21 and 29). Vacanti does not teach the addition of one of the components in claim 4, such as agarose or PEGDA. Vacanti does not specifically teach that the cell layers comprises an endothelial layer, smooth muscle layer, and a fibroblast layer (claims 25-26).
Ferris is drawn to an overview of biofabrication of materials for 3D printing involving tissues and cells (see title and abstract). Ferris teaches bioprinting has been adapted to deposit a material on an optically transparent support (see col. 2 on page 4246). Regarding claim 4, Ferris teaches agarose and collagen are useful component to include in 3D support structures 
Miller is drawn methods of 3D printing cells to form vascular networks for engineered tissues (see abstract). Regarding claims 1 and 29, Miller teaches this 3D printing approach allows independent control of network geometry, endothelialization and extravascular tissue, it is compatible with a wide variety of cell types and specifically with synthetic and natural extracellular matrices (see abstract). Regarding claim 1, Miller teaches that the structure is made with human cells and has the potential for human therapeutic treatments (see pages 771 and 773). Regarding claims 1 and 29, Miller provides an example of using this 3D printing approach to form blood vessels in an extracellular matrix support (see Figure 2). Regarding claims 1, 4 and 29, Miller also teaches that agarose, PEGDA, or Matrigel™ hydrogel substrates are useful supports (see Figure 2 and page 773).
A person of ordinary skill in the art would have had a reasonable expectation of success in attaining a vascular product with the channel diameters, spacing, and components taught by Vacanti because Vacanti teaches method for making a vascular product with all of the said features. The skilled artisan would have been motivated to attain a vascular product with all the features Vacanti teaches may be part of said vascular product, because Vacanti teaches said vascular product is useful as it is functionally equivalent to the naturally occurring vasculature of the tissue formed by the implanted cells. Additionally, the skilled artisan would have been motivated to attain a vascular product with different channel diameters and spacing because Vacanti teaches that the structural features of the vascular networks, including the porosity can be controlled to suit specific needs by programing the 3D printing system.
A person of ordinary skill in the art would have had a reasonable expectation of success in including smooth muscle cells and fibroblasts, and bioprinting on a natural extracellular matrix 
Regarding the product by process limitations of claim 26 wherein the claimed product is made using a multiaxial bioprinting nozzle, while product by process limitations do carry patentable weight, they are only limiting to the extent that they limit the structure of the claimed product. In the instant case, the rejection above outlines that the structure of the claimed product is obvious over the teachings of Vacanti. Similarly, claim 27 limits to the product having a structure “immediately upon omnidirectional printing”. However, products are static, and therefore a limitation that includes a time interval does not clearly define the structure of the claimed product. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Vacanti in view of Ferris and Miller as applied to claims 1-11, 21, 23-26, and 28 above, and further in view of Alberts et al (2002, Molecular Biology of the Cell. 4th edition. New York: Garland Science; Blood Vessels and Endothelial Cells).
The teachings of Vacanti in view of Ferris and Miller are discussed and relied upon above. It is noted that all of the limitations of claim 29, with the exception of the order of the layers of the cell types, are recited in the claims that are rejected above. 
Vacanti in view of Ferris and Miller do not teach that the cells are arranged with the endothelial layer surrounded by the smooth muscle layer surrounded by the fibroblast layer (claims 27 and 29).
Regarding claims 27 and 29, Alberts teaches that the structure of blood vessels is an endothelial layer surrounded by the smooth muscle layer surrounded by the connective tissue layer (see Figure 22-22).
A person of ordinary skill in the art would have had a reasonable expectation of success in arranging the endothelial cells, smooth muscle cells and fibroblasts into their physiological layers, as taught by Albert, because Vacanti in view of Ferris and Miller teach that these cells can be used to make a physiological vessel and Albert teaches the structural layers of a vessel. The skilled artisan would have been motivated to arrange the endothelial cells, smooth muscle cells and fibroblasts into their physiological layers, as taught by Albert, because Vacanti in view of Ferris and Miller specifically teach the use of these components in to make physiological vascularized systems. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive. 
. 
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653